FILED
                             NOT FOR PUBLICATION                             AUG 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BHUPINDER SINGH,                                 No. 10-71426

               Petitioner,                       Agency No. A071-784-034

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 1, 2013 **

Before:        GRABER, WARDLAW, and PAEZ, Circuit Judges.

       Bhupinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision finding him removable and denying his application




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

deny in part and dismiss in part the petition for review.

      Substantial evidence supports the BIA’s conclusion that the government met

its burden to show that Petitioner is removable as an alien present in the United

States in violation of law. See 8 U.S.C. § 1227(a)(1)(B) (deportable aliens);

Gameros-Hernandez v. INS, 883 F.2d 839, 841 (9th Cir. 1989) (standard of

review).

      The BIA concluded as a matter of discretion that Petitioner failed to

demonstrate good moral character during the requisite period, on account of having

filed a fraudulent visa application, having solicited and submitted a false

employment document to support that application, and having lied during an

interview. We lack jurisdiction to review that determination. See Lopez-

Castellanos v. Gonzales, 437 F.3d 848, 854 (9th Cir. 2006).

      We also lack jurisdiction over the BIA’s denial of voluntary departure for

lack of good moral character. See 1252(a)(2)(B)(i); Moran v. Ashcroft, 395 F.3d

1089, 1091 (9th Cir. 2005), overruled on other grounds by Sanchez v. Holder, 560

F.3d 1028 (9th Cir. 2009) (en banc).

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                           2                                    10-71426